08-3160-ag
    Qiu v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A078 015 937
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER   MUST  SERVE  A   COPY  OF  IT   ON  ANY  PARTY   NOT  REPRESENTED   BY  COUNSEL.


         At a stated term of the United            States Court of Appeals
    for the Second Circuit, held at the            Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl            Street, in the City of
    New York, on the 5 th day of May, two           thousand ten.

    PRESENT:
             ROBERT A. KATZMANN,
             DEBRA ANN LIVINGSTON,
             GERARD E. LYNCH,
                     Circuit Judges.
    _______________________________________

    YU FEI QIU,
             Petitioner,

                        v.                                 08-3160-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent. 1
    _______________________________________


    FOR PETITIONER:               Yee Ling Poon, New York, N.Y.

    FOR RESPONDENT:               Gregory G. Katsas, Acting Assistant
                                  Attorney General; Michelle Gordon
                                  Latour, Assistant Director, Timothy
                                  G. Hayes, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, DC


                    1
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric. H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

     Yu Fei Qiu, a native and citizen of the People’s

Republic of China, seeks review of a May 27, 2008, order of

the BIA affirming the September 27, 2006, decision of

Immigration Judge (“IJ”) Sandy K. Hom, which denied Qiu’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Yu Fei

Qiu, No. A078 015 937 (B.I.A. May 27, 2008), aff’g No. A078

015 937 (Immig. Ct. N.Y. City Sept. 27, 2006).    We assume

the parties’ familiarity with the underlying facts and

procedural history in this case.

     Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA’s decision.     See

Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); see also Manzur v. U.S. Dep't

of Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

I.   Asylum and Withholding of Removal

     We find no error in the agency’s adverse credibility

determination.   The IJ reasonably determined that the


                              2
inconsistency between Qiu’s gynecological examination book

(“exam book”), which stated that she was married, and her

asylum application, which stated that she was single,

undermined the exam book’s reliability.    See Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).

To the extent that Liu offered explanations for the

discrepancies the IJ identified, the IJ was not compelled to

credit them.    See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

Cir. 2005).    The IJ also reasonably determined that Qiu’s

hesitant and unresponsive demeanor undermined her

credibility with respect to her claim of past persecution.

See id. at 81 n.1; see also Shu Wen Sun v. Board of

Immigration Appeals, 510 F.3d 377, 380-81 (2d Cir. 2007).

Ultimately, substantial evidence supports the IJ’s adverse

credibility determination.    See 8 U.S.C. § 1252(b)(4)(B).

    We also find no error in the agency’s denial of Qiu’s

claim of a fear of future persecution.    The agency

reasonably found speculative Qiu’s claim that she had a

well-founded fear of persecution based on her intention to

have a second child.    See Jian Xing Huang v. INS, 421 F.3d

125, 128-29 (2d Cir. 2005) (holding that, absent solid

support in the record for the petitioner’s assertion that he

would be subjected to forced sterilization, his fear was

“speculative at best”).


                               3
II.   CAT Claim

      It is well settled that evidence demonstrating that

some individuals who left China illegally are imprisoned

upon their return, and that human rights violations

including torture occur in Chinese prisons, is insufficient

to establish a clear probability of torture for a particular

illegal emigrant.   See Mu Xiang Lin v. U.S. Dep’t of

Justice, 432 F.3d 156, 159-60 (2d Cir. 2005); see also Mu-

Xing Wang v. Ashcroft, 320 F.3d 130, 143-44 (2d Cir. 2003).

Accordingly, because Qiu fails to demonstrate that someone

in her “particular alleged circumstances” is more likely

than not to face torture, substantial evidence supports the

agency’s finding that Qiu failed to demonstrate her

eligibility for CAT relief.    See Mu-Xing Wang, 320 F.3d at

143-44.

      For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.


                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4